Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 2/24/2021, in which:

No claims were amended/cancelled/added.
Claims 1-20 are pending.
Claim(s) 1, 9, 17 is/are independent claim(s).

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zachary R. Kulis et al, (US PG Pub No. 2013/0231931; Published: 09/05/2015)(hereinafter: Kulis).

Claim 1:
As per independent claim 1, Kulis discloses a method, comprising: 
capturing, at an electronic device, an audible signal representing a request for story synthesis using one or more specified content items [[0180, 0198-0202] user interacts with presentation device via voice control interface. Audio publication 
transmitting, from the electronic device, the request for story synthesis and the one or more specified content items to a server device [[0136-0137] distribution system manages distribution of custom audio publications (requested story synthesis). Custom audio publications are transferred to the user device via communication networks such as internet]. Distribution system hosts and transmits requests to presentation devices, acting as a server.
identifying, at the server device, a story template to use to process the request for story synthesis based on the one or more specified content items [[0095] an audio publication section layout is selected. Section layout template has an ordered list of one or more audio publication sections. [0112] one or more audio publication templates may be stored in database. [0120] publication template is selected]. 
deploying, from the server device, crawlers to search one or more content sources for one or more other content items used by the story template[[0121]custom audio module enables audio items to be selected dynamically according to search-based rules. System includes a search engine. Search engine selects audio content items that match the keyword search expression provided in the search-based assignment rule. [0177] the search may be performed either locally or remotely]. 
retrieving, by the server device, the one or more other content items from the one or more content sources in response to the deployment of the crawlers [[0122] audio content items that match the search-based rule are selected and retrieved]. 
synthesizing, at the server device, a story by combining at least some of the one or more specified content items and at least some of the one or more content items according to the story template [[0125] custom audio publication template, and source audio publications are received by custom audio publication assembly module, and custom audio publication assembly module generates custom audio publication. Assignment details map one or more selected audio content items contained in source audio publications to one or more custom sections within custom audio publication].
transmitting, from the server device, the synthesized story to the electronic device[[0136] customization & distribution system also manages the distribution of custom audio publications to subscribers via audio publication distribution module; [0137] one or more custom audio publications are transferred to a subscriber's presentation system via a data communications network, such as the Internet] and outputting, at the electronic device, the synthesized story[[0140-0143] transmitted to user device for playback].

Claim 5:
As per claim 5, which depends on claim 1, Kulis discloses wherein the one or more content sources include one or more of a social media platform, a search engine result, a website, a photo gallery, or a local storage [[0177] Depending on the particular presentation system embodiment and whether a network connection is available, the search may be performed either locally or remotely, possibly by using search engine (FIG. 5C) provided by customization & distribution system].

Claim 6:
As per claim 6, which depends on claim 1, Kulis discloses wherein synthesizing the story by combining the at least some of the one or more specified content items and the at least some of the one or more content items according to the story template comprises: determining a sequence for outputting the at least some of the one or more specified content items and the at least some of the one or more other content items within the story based on the story template [[0125] Assignment details map one or more selected audio content items contained in source audio publications  to one or more custom sections within custom audio publication. Custom audio publication assembly module assembles custom audio publication by including referenced audio content items (and visual content items) from source audio publications  in one or more custom audio publication sections, as defined by assignment details. Additionally, custom audio publication template is used to provide a subscriber's desired ordering of custom sections within custom audio publication]. and 
temporally arranging the at least some of the one or more specified content items and the at least some of the one or more other content items according to the sequence [[0125] Custom audio publication assembly module assembles custom audio publication by including referenced audio content items (and visual content items) 

Claim 7:
As per claim 7, which depends on claim 1, Kulis discloses further comprising: storing, within a database at the server device, information associated with the synthesized story, wherein at least a portion of the information associated with the synthesized story is later retrieved to process a subsequent request for story synthesis [[0108] Referring back to FIG. 1, audio publication archiving & retrieval module enables audio publications  to be stored (e.g., in assembled or disassembled form) and optionally reassembled at a later time].

Claim 8:
As per claim 8, which depends on claim 1, Kulis discloses wherein the electronic device is a smart speaker device, wherein outputting the synthesized story comprises: outputting the synthesized story for display at a display of the smart speaker device [[0191, 0194, 0205] presentation device includes a display. [0213] any of the devices described in 0213 can be functionally considered a smart speaker].



As per independent claim 9, Kulis discloses a method, comprising: 
receiving, from an electronic device, a request for story synthesis using one or more specified content items[[0180, 0198-0202] user interacts with presentation device via voice control interface. Audio publication components are received by presentation device from presentation manager… Presentation device executive logic parses and transforms received audio publication metadata into an equivalent representation that may be stored in database].
mapping the one or more specified content items to a story template[[0121]custom audio module enables audio items to be selected dynamically according to search-based rules. System includes a search engine. Search engine selects audio content items that match the keyword search expression provided in the search-based assignment rule. [0177] the search may be performed either locally or remotely].
retrieving, based on the story template, one or more other content items related to the one or more specified content items from one or more content sources[[0122] audio content items that match the search-based rule are selected and retrieved]. 
 synthesizing a story using the one or more specified content items and the one or more other content items[[0125] custom audio publication template, and source audio publications are received by custom audio publication assembly module, and custom audio publication assembly module generates custom audio publication. 
outputting the synthesized story for display at the electronic device[[0140-0143] transmitted to user device for playback].

Claim 10:
As per claim 3, which depends on claim 9, Kulis discloses wherein the electronic device is a smart speaker device and the request is based on input received at the smart speaker device [[0191, 0194, 0205] presentation device includes a display. [0213] any of the devices described in 0213 can be functionally considered a smart speaker].

Claim 17:
As per independent claim 17, Kulis discloses a method, comprising: 
capturing input using one or more input components[[0180, 0198-0202] user interacts with presentation device via voice control interface. Audio publication components are received by presentation device from presentation manager… Presentation device executive logic parses and transforms received audio publication metadata into an equivalent representation that may be stored in database].
processing the input to identify a request for story synthesis and one or more specified content items associated with the request for story synthesis; transmitting a signal representative of the request for story synthesis and the one or more specified content items to a computing device [[0198-0202] input is 
receiving, from the computing device, a synthesized story in response to the transmitted signal, the synthesized story representing a combination of at least some of the one or more specified content items and one or more other content items retrieved from one or more content sources based on the signal transmitted to the computing device [[[0122] audio content items that match the search-based rule are selected and retrieved]. [0125] custom audio publication template, and source audio publications are received by custom audio publication assembly module, and custom audio publication assembly module generates custom audio publication. Assignment details map one or more selected audio content items contained in source audio publications to one or more custom sections within custom audio publication].
outputting the synthesized story using one or more output components[[0140-0143] transmitted to user device for playback].

Claim 18:
As per claim 18, which depends on claim 17, Kulis discloses wherein the input is an audible signal, the one or more input components include a microphone of an electronic device, and the one or more output components include one or both of a speaker or a display of the electronic device [[0180, 0198-0202] user interacts with presentation device via voice control interface. [0199] Analog audio is captured by audio capture module using a microphone or a microphone array. Audio capture module  generates captured audio signal. [0200] output includes loudspeaker output].

Claim 19:
As per claim 19, which depends on claim 17, Kulis discloses wherein the input is one of an audible signal or text, the one or more input components include one of a microphone or a keyboard of a personal device, and the one or more output components include one or both of a speaker or a display of the personal device [[0180, 0198-0202] user interacts with presentation device via voice control interface. [0199] Analog audio is captured by audio capture module using a microphone or a microphone array. Audio capture module  generates captured audio signal. [0200] output includes loudspeaker output].

Claim 20:
As per claim 20, which depends on claim 17, Kulis discloses wherein the input is one of an audible signal or text, the one or more input components include one of a microphone or a keyboard of a remote control associated with a content device, and the one or more output components include one or both of a speaker or a display of a television associated with the content device [[0180, 0198-0202] user interacts with presentation device via voice control interface. [0199] Analog audio is captured by audio capture module using a microphone or a microphone array. Audio .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulis in view of David Owens (US PG Pub No. 2019/0267005; filed: 04/16/2019; Priority: 10/16/2017)(hereinafter: Owens).

Claim 2:
As per claim 2, which depends on claim 1, Kulis disclosed receiving user voice input ([[0180, 0198-0202]). However, Kulis failed to specifically disclose wherein the audible signal is processed using natural language processing to identify the one or more specified content items.
Owens, in the same field of providing information items to a user based on a voice query discloses this limitation in that [[0032] the voice query received from a user may comprise a request for a particular information item…The voice query is processed by the audio processing application 112 (e.g., using NLP techniques) to generate a data request (IP data stream) for the particular information item. See [0028]].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kulis’ voice input mechanisms to process the input using natural language processing to identify the one or more specified content items as disclosed by Owens. The motivation for doing so would have been to quickly and reliably receive voice queries and translate the voice queries to a computer-based data request that can be understood by computer hardware and software components (0028).

Claim 11:
As per claim 3, which depends on claim 10, Kulis disclosed receiving user voice input ([[0180, 0198-0202]). However, Kulis failed to specifically disclose wherein the input received at the smart speaker device is processed using natural language processing to identify the one or more specified content items. 
Owens, in the same field of providing information items to a user based on a voice query discloses this limitation in that [[0032] the voice query received from a user may comprise a request for a particular information item…The voice query is processed by the audio processing application 112 (e.g., using NLP techniques) to generate a data request (IP data stream) for the particular information item. See [0028]].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kulis’ voice input mechanisms to process the input using natural language processing to identify the one or more specified content items as disclosed by Owens. The motivation for doing so would have been to quickly and reliably receive voice queries and translate the voice queries to a computer-based data request that can be understood by computer hardware and software components (0028).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulis in view of Georgios Krasadakis (US PG Pub No. 20180246486; Published: 08/30/2018)(hereinafter: Krasadakis).

Claim 3:
As per claim 3, which depends on claim 1, Kulis discloses identifying a story template to use to process the request (see claim 1 above). However, Kulis failed to specifically disclose wherein identifying the story template to use to process the request for story synthesis based on the one or more specified content items comprises: determining one or more story metrics which correspond to the one or more specified content items; and selecting the story template from a set of candidate story templates based on the one or more story metrics.
Krasadakis in the same field of acquiring and processing information from distributed sources discloses this limitation in that [[0078] The story builder may select the template from a plurality of templates based on the activity metrics. For example, each of the plurality of templates may be associated with a corresponding score range. The story builder may select the template from the plurality of templates, in response to the adjusted activity score being within the corresponding score range of the template].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kulis’ template selection to determine one or more story metrics which correspond to the one or more specified content items; and select the story template from a set of candidate story templates based on the one or more story metrics as disclosed by Krasadakis. The motivation for doing so would have been to quickly and reliably select a template that better fits the specified content items thus improving the end-user product.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulis and Krasadakis in view of Georgios (US PG Pub No. 20180246486; Published: 08/30/2018)(hereinafter: Krasadakis).



As per claim 4, which depends on claim 3, Kulis and Krasadakis disclose the limitations of claim 3. However, Kulis and Krasadakis failed to specifically disclose wherein selecting the story template from the set of candidate story templates based on the one or more story metrics comprises: determining a ranking of the one or more story metrics based on a question presented within the audible signal; and 
identifying, as the story template, a candidate story template of the set of candidate story templates which corresponds to the ranking of the one or more story metrics.
De Souza, in the same field of selecting a report template to present data discloses these limitations in that [[0041] report templates are selected from a set of report templates until a suitable subset of report templates is identified.  The subset of report templates is created over several iterations.  At each round, Selection Module 214, selects the report template which best fits the customers needs as defined by a set of questions…The report templates may be ranked based on a set of financial objectives that the customer wants to optimize or the customer's needs as defined by a set questions.  The report templates may be ranked based upon a combination of both needs and financial objectives]. Thus the templates are ranked based on metrics and at least a question.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kulis and Krasadakis template selection based on one or more metrics to template selection to determine a ranking of .

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulis in view of David J. Gemmell et al. (US PG Pub No. 2011/0320423; Published: 12/29/2011)(hereinafter: Gemmell).

Claim 12:
As per claim 3, which depends on claim 9, Kulis discloses a search engine performing keyword search (0121, 0177). However, Kulis failed to specifically disclose wherein the one or more content sources includes a website, wherein retrieving the one or more other content items related to the one or more specified content items from the one or more content sources comprises: crawling the website for the one or more other content items.
Gemmell in the same field of crawling and retrieving results from one or more content sources discloses this limitation in that [[0019] submits a search query 14 to a search engine 16 having a set of data items 18, such as an indexed set of web resources (such as web pages), a set of media objects (such as images, video or audio recordings, or text documents), or a set of advertisements for various products or services. The search engine 16 may apply the search query 14 by comparing the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kulis’ to expand the searches to include a website and crawling the website for the one or more other content items  as disclosed by Gemmell. The motivation for doing so would have been to expand the reach of the search thus generating more results that could be relevant to the user.

Claim 13:
As per claim 13, which depends on claim 12, it is rejected under the same rationale as claim 12 above. Additionally, Kulis and Gemmell disclose wherein the website is associated with a social media platform, wherein crawling the website for the one or more other content items comprises: accessing an account of the social media platform to retrieve at least one of the one or more other content items. Gemmell, [[0023] the search query 14 of the user 12 may be submitted to a search engine 16 to retrieve a set of search results 20. Additionally, the search query 14 may be evaluated to identify one or more topics associated with the search query 14, and the social data items 30 within the social network 22 of the user 12 may be examined to select social data items 30 that relate to at least one of the topics. The search results 20 generated by the search engine 16 may be combined with the social .

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulis in view of Elizabeth P. Boles et al. (US PG Pub No. 20200042610; Filed:08/01/2018)(hereinafter: Boles).

Claim 14:
As per claim 14, which depends on claim 9, Kulis discloses a search engine performing keyword search (0121, 0177). However, Kulis failed to specifically disclose wherein the one or more content sources includes a machine learning model, wherein retrieving the one or more other content items related to the one or more specified content items from the one or more content sources comprises: using the machine learning model to generate at least some of the one or more other content items. 
Boles, in the same field of retrieving content items suitable for presentation to a user discloses this limitation in that. [[0029] The content selection module 230 also may identify candidate content items including media using a machine-learning model (e.g., a convolutional neural network) trained to identify media within the candidate content items or using any other suitable technique. In embodiments in which the content selection module 230 identifies candidate content items including media using a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kulis’ to content item sources to use the machine learning model to generate at least some of the one or more other content items as disclosed by Boles. The motivation for doing so would have been to expand the reach of the search, generating more results that could be relevant to the user and increasing user engagement with content items selected for presentation(0004).

Claim 15:
As per claim 15, which depends on claim 14, Kulis and Boles disclose further comprising: training the machine learning model using information associated with the synthesized story. Boles, [[0036] the machine-learning model may be trained based on information associated with content items previously presented to viewing users of the online system]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kulis’ to synthesized story to train the machine learning model using information associated with the synthesized story as disclosed by Boles. The motivation for doing so would have been to improve the result of future data retrieval by training the model to retrieve data accepted by the user.

Claim 16:
wherein the information associated with the synthesized story includes at least one specified content item of the one or more specified content items, the story template, and at least one other content item of the one or more content items. Boles, [[0036] the machine-learning model may be trained based on information associated with content items previously presented to viewing users of the online system].

Response to Arguments

Applicant's arguments on pages 7-9 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding Applicant arguments on page 10, Applicant submits: “the Office Action alleges that Kulis describes the claim limitation "capturing, at an electronic device, an audible signal representing a request for story synthesis using one or more specified content items" by pointing to discussion in Kulis related to audio publication components being received, parsed, transformed, and stored in a database (see Office Action, p. 4.) However, there is no story synthesis performed by Kulis. Rather, again, Kulis only describes using audio publication metadata to organize the content sections (see, e.g., Kulis, 11[0016], [0067], [0112], etc.). 
Furthermore, the remarks of the Office Action appear to conflate two claim terms recited by Applicant - the request for story synthesis, and the one or more specified content items. The Office Action appears to liken the receipt of content metadata from a user of the Kulis system to both the request and the specified content; however, this argument fails for at least two reasons. First, Kulis does not describe story synthesis as claimed and disclosed by Applicant. Second, the metadata received in Kulis is not itself content which is used in a story synthesized.”
	
	The Examiner respectfully disagrees. The claim language reads “capturing, at an electronic device, an audible signal representing a request for story synthesis using one or more specified content items” at this point in the claim, there is no requirement for “performing a story synthesis” as suggested by the Applicant. Further, regarding the Applicant argument that Kulis does not describe story synthesis as claimed, the Examiner respectfully disagrees. Kulis clearly discloses a system, method, and apparatus to generate, customize, distribute and present interactive audio publications. The audio publication of Kulis, reads on the “story synthesis” of the claimed invention under the broadest reasonable interpretation.
	Regarding the Applicant argument that “the metadata received in Kulis is not itself content which is used in a story synthesized”. The claim language does not limit the “content items” in any way. The metadata indicated by Kulis serves as data that is used to generate the audio presentation as indicated by Kulis on paragraphs 0098-0100. The request of Kulis includes a request for an audio presentation (story synthesis) and metadata (content items) used to create the requested presentation.

	Regarding the Applicant argument that reads: “As to the first point, Applicant teaches that "[t]he request is a request for story synthesis. As used herein, story synthesis generally refers to the creation of narrative content by combining content items. The request received at the server device 310 from the electronic device 305 includes specified content items and asks for a story, such as by framing a "what if' question based on the specified content items. The specified content items are initial seeds of information which serves as the foundation for the story synthesis." (¶[0044]; see also ¶[0096].) For example, "[p]rocessing the request to identify one or more specified content items included in the request can include using natural language processing." (1[0045].)”
it is noted that the features upon which applicant relies (i.e., framing a question as based on the specified content items, initial seeds of information, using natural language processing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the Applicant argument with regards to the “content items” The claim language does not limit the “content items” in any way. The metadata indicated by Kulis serves as data that is used to generate the audio presentation as indicated by Kulis on paragraphs 0098-0100. The request of Kulis includes a request for an audio presentation (story synthesis) and metadata (content items) used to create the requested presentation. The Examiner suggests amending the claim language to limit the scope of the “content items”.

Applicant arguments related to the claim rejections under 35 USC 103 have been fully considered. The Applicant arguments are related to those submitted in relation to the 35 USC 102 rejection to the independent claims. Please refer to the response to arguments related to claim 1 above.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HOWARD CORTES/           Primary Examiner, Art Unit 2144